Name: Council Regulation (EEC) No 3747/83 of 20 December 1983 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12.83 Official Journal of the European Communities No L 371 / 11 COUNCIL REGULATION (EEC) No 3747/83 of 20 December 1983 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 , 4 and 11 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have consulted with each other on their mutual fishing rights for 1984 which provides inter alia for the allocation of certain catch quotas to Community vessels in the Norwegian fisheries zone ; Whereas it is the responsibility of the Community to allocate these catch quotas among fishermen from the Community ; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated among the Member States of the Community ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected, HAS ADOPTED THIS REGULATION : Article 1 1 . Catches , under the Agreement on mutual fishing rights in 1984 between the Community and Norway, by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone north of 62 °00'N as well as within the fishery zone around Jan Mayen shall be limited for 1984 to the quota set out in Annex I. 2 . Catches of the species mentioned in Annex II, under the Agreement on mutual fishing rights in 1984 between the Community and Norway, by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone and situated south of 62 °00'N shall be limited for 1984 to the quotas set out in that Annex. Article 2 Member States and captains of fishing vessels flying the flag of a Member State shall , with regard to fishing in the waters referred to in Article 1 , comply with the provisions of Articles 3 to 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (2), as amended by Regulation (EEC) No 1729/ 83 (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Council The President N. AKRITIDIS 0) OJ No L 24, 27 . 1 . 1983 , p. 1 . O OJ No L 220 , 29 . 7 . 1982 , p . 1 . O OJ No L 169 , 28 . 6 . 1983 , p . 14 . No L 371 / 12 Official Journal of the European Communities 31 . 12 . 83 ANNEX I Quantities referred to in Article 1 ( 1 ) (Norwegian waters north of 62 ° OO'N) (tonnes fresh round weight) Species ICES division Quotas Allocations Cod I, II a and II b 7 500 France Germany United Kingdom 1 185 1 295 5 020 Haddock I, II a and II b 2 200 France Germany United Kingdom 280 470 1 450 Saithe I, II a and II b 6 000 France Germany United Kingdom 770 4 800 430 Redfish Sebastes mentella I, II a and II b 2 000 Germany United Kingdom France 1 380 400 220 Sebastes marinus I, II a and II b 3 000 Germany United Kingdom France 2 060 600 340 Greenland halibut I , II a and II b 250 Germany United Kingdom 125 125 Blue whiting II 2 000 France Germany 2 000 token entry (') Other species (as by-catches) I , II a and II b 500 France Germany United Kingdom 65 170 265 Mackerel II a 7 000 Denmark 7 000 (') Ad hoc solution for 1984. 31 . 12 . 83 Official Journal of the European Communities No L 371 / 13 ANNEX II Quantities referred to in Article 1 ( 2) (tonnes fresh round weight) Species ICES division Quotas Allocations Norway pout (') IV 50 000 Denmark United Kingdom 47 500 (2) 2 500 (3 ) Sand-eel IV 150 000 Denmark United Kingdom 142 500 (2) 7 500 O Shrimps IV 1 250 Denmark 1 250 Other species IV 4 000 Denmark United Kingdom Germany Belgium 1 France [Netherlands J 2 000 1 500 500 (') Including blue whiting . (2) Within a total quota for Norway pout and sand-eel up to 19 000 tonnes may be interchanged . (3 ) Within a total quota for Norway pout and sand-eel up to 1 000 tonnes may be interchanged .